Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 2 April 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis





Washington 2 April 1823


Your father was amused by your last Letter and glad to learn that you were pleased with any part of your studies and thinks that your distate of Mathematics may decrease as you advance in your course—George is gone to Rockville to visit Johnson whose health is very indifferent in consequence he says of severe study and probably some other nameless causes—He has not been up since you saw him and I suppose will not come although I have sent to ask him by George—His law business he says is likely to be productive and it is to be hoped he will not give it up in a fit of impatience—or rather the perpetual terror of consumption which he suffers to prey constantly on his mind—I foresaw this difficulty and on that account was very anxious he should settle among his friends who would have formed a pleasant society for him and taken care of his health at the same time I still hope he will soon remove to Frederick for the same reasons otherwise I fear he will give up his  and blight all his prospects—
We have had a tremendous Gale of Wind which has done some mischief among the small Craft at Alexandria but not much at Washington. I fear it must have been very dreadful with you more especially to any Vessels arriving—
We are in momentous expectations of the arrival of Baron Thyle which is the only novelty at this moment in anticipation excepting the wedding of Miss Cecilia Thompson who is to be married in two or three weeks to Mr. Stevens—Next Month or perhaps later we are to expect a Prussian and a Dutch Minister and if a War should take place in Europe we shall probably have a new French one—The Mexicans are gone to Philadelphia and it is said that  is to be married to Miss Ford who I believe you recollect This is all the news I have; the Cottringers called yesterday but I was not at home I am afraid that John’s serious belle passion may interfere with his future residence in Washington I would therefore recommend to him to cure it as soon as possible that it may not interfere with his future plans.
Miss Hopkinson is still with but I shall probably accompany her to Baltimore in a few days—You must not expect to hear from me till I return— / Adieu

L. C. A.—




